— Appeal unanimously dismissed without costs. Memorandum: This appeal is from a judgment that was modified by a later judgment. Since the subsequent modified judgment supersedes the original judgment, appeal lies only from the modified judgment. Matters raised on this appeal can, however, be reviewed in connection with defendant’s appeal from the modified judgment (Topper v Mutual Life Ins. Co., 62 AD2d 932, affd 46 NY2d 974). (Appeal from judgment of Supreme Court, Erie County, Flaherty, J. — equitable distribution.) Present — Dillon, P. J., Callahan, Green, Pine and Balio, JJ.